IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

STEVEN MARK RILEY,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4758

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 16, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

W. Alan Winter of the Winter Law Firm, Neptune Beach, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael L. Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.